Citation Nr: 1740779	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including depression, anxiety disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty with the United States Army from December 1966 to December 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from May 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The May 2011 rating decision denied service connection for PTSD.  The May 2012 rating decision granted service connection for coronary artery disease and assigned a 10 percent rating effective June 7, 2010 and a 30 percent rating effective September 6, 2011.  Subsequently, in a November 2014 rating decision, the RO increased the rating for coronary artery disease to 60 percent, effective March 2012.  Most recently in November 2016, the RO assigned the 60 percent disability evaluation for coronary artery disease from June 7, 2010. 

This case was previously remanded for additional development in November 2015 and is now again before the Board for appellate consideration.  


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his claim for service connection for PTSD, as well as his claim for an increased evaluation for coronary artery disease.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for service connection for PTSD, as well as for an increased evaluation for coronary artery disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a December 2016 letter, the Veteran's attorney clearly indicated that the Veteran wanted to withdraw his claim for service connection for PTSD, as well as his claim for an increased evaluation for coronary artery disease.  The Veteran's attorney reiterated the Veteran's desire to withdraw these claims in a June 2017 letter.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

Service connection for a psychiatric disorder, including depression, anxiety disorder, and PTSD is dismissed.

An evaluation in excess of 60 percent for coronary artery disease is dismissed.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


